Citation Nr: 1744858	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to October 1968 with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment during the period on appeal.


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to a TDIU for the period on appeal beginning in June 2014, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist.

II.  TDIU

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is seeking entitlement to a TDIU.  He contends that he is unable to work due to his service-connected disabilities.  A TDIU claim is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420 (1999).  In a claim for entitlement to an increased rating for a disability, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest proximity to the increased rating claim is the most probative in determining the current extent of impairment.  Id.  The Veteran filed his claim for TDIU in June 2014.  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, in deciding the current claim, the Board considers the evidence of record up to one year prior to the date entitlement to a TDIU was raised.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (o)(2) (2016).

During the appeal period the Veteran has been service connection has been in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; bilateral hearing loss disability, rated as 30 percent disabling; tinnitus secondary to bilateral hearing loss, rated as 10 percent disabling; and coronary artery disease, rated as 10 percent disabling.  These disability ratings resulted in a combined disability rating of 80 percent.  The schedular criteria for a TDIU are therefore met.

In his June 2014 application for a TDIU (VA Form 21-8940), the Veteran reported that he last worked in 1998.  He also indicated that his disability affected full-time employment and he became too disabled to work in 1998.  He stated that he had worked as a truck driver from 1969 to 1998, but that he had to stop working in that capacity because his heart condition made him pass out and he had to turn in his commercial driver's license.  The Veteran also reported that he completed the eighth grade and had no other education or training before or after he became too disabled to work.

In a January 2014 statement from a private examiner, Dr. S. explained that the Veteran has a "...history of severe mental disorder associated with cognitive inability to concentrate and recurrent memory loss.  It is classical that these symptoms are associated with posttraumatic stress disorder, which is a direct result of his experiences in Viet Nam.  The patient's PTSD seems to be worsening with symptoms associated with organic brain syndrome with short term and long-term memory loss.  The patient also has inability to function on a day-to-day basis."

In an October 2014 examination by a VA clinical psychologist, Dr. F. concluded that the Veteran was severely impaired in his ability to retain instructions, to respond appropriately to quick-changing environments, and to sustain concentration in performing simple tasks.

At a psychiatric evaluation by a private examiner in April 2015, Dr. D. assigned a GAF score of 40 to the Veteran.  The examiner listed his symptomatology including, but not limited to, flashbacks, nightmares, intolerance to loud noises and crowds, irritability, tiredness, feelings of depression, helplessness, hopelessness, and difficulty concentrating and dealing with stress.  The Doctor stated that his prognosis was poor and that he continued to have difficulties from his experiences in Vietnam that were affecting his daily activities and interactions significantly.

In the Veteran's May 2015 Notice of Disagreement, he stated that he would be unable to maintain any type of gainful employment due to his service-connected disabilities.  He stated that he could not handle any type of stress due to his PTSD, and that having to work in either an office job or a physical job would exacerbate his already-severe PTSD.  Other evidence of record demonstrates the Veteran's increasing withdrawal from social situations, agitation, and irritability. 

While outside of the appeal period by a couple of months, the Board has also considered an April 2013 letter from the Veteran's private treating physician, Dr. S., in which he stated that the Veteran is permanently and totally disabled, and unable to do gainful employment.  He stated the Veteran can only perform simple tasks.  In reaching this conclusion, the physician noted the severity of the Veteran's psychiatric disability and his limited education.  

After a review of the medical evidence of record and considering the Veteran's lay statements, the Board finds that the evidence as a whole shows the Veteran's service-connected disabilities render him unable to maintain gainful employment.  Indeed, the Veteran's PTSD rendered him incapable of maintaining substantially gainful employment due to his poor concentration, memory loss, irritability, and a multitude of other manifestations of the disability.  His heart problems affected his ability to maintain a commercial driver's license to safely operate a commercial vehicle.  His hearing loss disability and tinnitus also hampered his ability to work in an occupation suitable to a person with his employment and educational history.  The medical and lay evidence made clear that the Veteran's service-connected disabilities had a substantial effect on his ability to maintain gainful employment.  

The Board acknowledges that there is evidence of record that states the Veteran may still be able to obtain gainful employment.  Indeed, the October 2014 VA examiner noted some of the symptomatology related to the PTSD to be mild to moderate in nature and would not preclude him form gainful employment.  However, upon consideration of the effect of all of the service connected disabilities on his ability to obtain gainful employment, the Board finds that the evidence more nearly approximates a finding that the combination of his service connected disabilities preclude him from gainful employment.

In sum, based on the evidence noted above, the Board finds that the service-connected disabilities preclude the Veteran form securing gainful employment for which he is qualified.  Based upon his limited occupation talents and the effects of his service-connected PTSD, coronary artery disease, bilateral hearing loss disability, and tinnitus, the Veteran is unable to engage in and retain substantially gainful employment during this timeframe.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


